DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 4-5, 11-13, 15 and 20 are objected to because of the following informalities:  
Claim 1 recites the limitation “a flow” in line 5.  It is suggested to amend it to --- the flow ---.
Claim 4 recites the limitation “the spacing” in line 2.  It is suggested to amend it to --- spacing ---.
Claim 5 recites the limitation “a source” in line 2.  It is suggested to amend it to --- the source ---.
Claim 11 recites the limitation “the purpose” in line 3.  It is suggested to amend it to --- a purpose ---.
Claim 12 recites the limitation “a flow” in line 3.  It is suggested to amend it to --- the flow ---.
Claim 13 recites the limitation “a first end and an second end” in line 2.  It is suggested to amend it to --- the first end and the second end ---.
Claim 13 recites the limitation “a flow” in line 6.  It is suggested to amend it to --- the flow ---.
Claim 15 recites the limitation “the steps” in line 2.  It is suggested to amend it to --- steps ---.
Claim 20 recites the limitation “the steps” in line 2.  It is suggested to amend it to --- steps ---.
Claim 20 recites the limitation “a flow” in line 6.  It is suggested to amend it to --- the flow ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-12, 20-21 and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foss-Smith (US 2014/0325867).

    PNG
    media_image1.png
    454
    691
    media_image1.png
    Greyscale

Regarding claim 1, Foss-Smith shows apparatus (fig. 1) for removing moisture from particulate material (granulated coal or other materials in particulate form, Abstract), comprising: 
a dryer (fig. 1) having a drying chamber (chamber inside item 11, fig. 1) for directing a flow of gas-entrained particulate material (gas from item 3-granulated coal or other materials in particulate form from item 1, Abstract) between first and second ends (right end of item 11, fig. 1) (left end of item 11, fig. 1) of the drying chamber (chamber inside item 11, fig. 1); and wherein the dryer (fig. 1) is configured for directing gas under pressure (5, fig. 1, [0044]) (entrainment air from item 3, figs. 1, 3, [0043]) (8, fig. 1) into the drying chamber (chamber inside item 11, fig. 1) and for interacting with a flow of gas-entrained particulate material (gas from item 3-granulated coal or other materials in particulate form from item 1, Abstract) within the drying chamber (chamber inside item 11, fig. 1); 
wherein the dryer (fig. 1) comprises a body of modular construction (as shown in figs. 1, 2A), which defines a plurality of guide passages (passages between items 11 where items 5 flowing through, figs. 1, 2A) (14, fig. 1) (air slots or passages where items 6 flowing through, fig. 1) arranged for fluid communication between the drying chamber (chamber inside item 11, fig. 1) and a source (compressed air, [0044]) (entrainment air, [0043]) (air compressor 8a, [0037]) of gas under pressure (5, fig. 1, [0044]) (entrainment air from item 3, figs. 1, 3, [0043]) (8, fig. 1);
and further wherein the body of modular construction (as shown in figs. 1, 2A) comprises a plurality of discrete annular elements (items 11 at items 5, figs. 1, 2A) (side walls of item 14, figs. 1, 3), each (items 11 at items 5, figs. 1, 2A) (side walls of item 14, figs. 1, 3) having a body (body of item 11 at item 5, figs. 1, 2A) (body of side wall of item 14, figs. 1, 3) defining a central aperture (central aperture of item 11 at item 5 where item 10 disposes inside, figs. 1, 2A) (central apertures of side walls of item 14 where item 1 disposes inside, fig. 1), and wherein the annular elements (items 11 at items 5, figs. 1, 2A) (side walls of item 14, figs. 1, 3) are arranged together with the central apertures (central apertures of item 11 at item 5 where item 10 disposes inside, figs. 1, 2A) (central apertures of side walls of item 14 where item 1 disposes inside, fig. 1) aligned.

Regarding claim 2, Foss-Smith shows wherein the annular elements (items 11 at items 5, figs. 1, 2A) (side walls of item 14, figs. 1, 3) are configured to cooperate in one or more pairs (as shown in figs, 1), one annular element (items 11 at items 5, figs. 1, 2A) (side walls of item 14, figs. 1, 3) adjacent another (as shown in fig. 1), so that the central apertures (central apertures of item 11 at item 5 where item 10 disposes inside, figs. 1, 2A) (central apertures of side walls of item 14 where item 1 disposes inside, fig. 1) from each pair of the one or more pairs define at least part of a bore of the drying chamber (chamber inside item 11, fig. 1).

Regarding claim 3, Foss-Smith shows wherein a pair of the plurality of annular elements (items 11 at items 5, figs. 1, 2A) (side walls of item 14, figs. 1, 3) defines at least one of said guide passages (passages between items 11 where items 5 flowing through, figs. 1, 2A) (14, fig. 1), extending between first and second elements (first and second items 11 at items 5, figs. 1, 2A) (inner and outer side walls of item 14, figs. 1, 3) of said pair, and configured for directing gas under pressure (5, fig. 1, [0044]) (entrainment air from item 3, figs. 1, 3, [0043]) from between said pair and into the drying chamber (chamber inside item 11, fig. 1).

Regarding claim 5, Foss-Smith shows wherein the drying chamber (chamber inside item 11, fig. 1) is arranged in fluid communication with a (the) source (compressed air, [0044]) (entrainment air, [0043]) of gas under pressure (5, fig. 1, [0044]) (entrainment air from item 3, figs. 1, 3, [0043]), via the guide passages (passages between items 11 where items 5 flowing through, figs. 1, 2A) (14, fig. 1) between respective pairs of said annular elements (items 11 at items 5, figs. 1, 2A) (side walls of item 14, figs. 1, 3).

Regarding claim 6, Foss-Smith shows wherein the dryer (fig. 1) comprises a first type of guide passage (passages between items 11 where items 5 flowing through, figs. 1, 2A) in fluid communication with said drying chamber (chamber inside item 11, fig. 1), wherein said first type of guide passage (passages between items 11 where items 5 flowing through, figs. 1, 2A) is configured for directing gas under pressure (5, fig. 1, [0044]) in a radial or axial direction (as shown in figs. 1, 2A) with respect to a longitudinal axis of the drying chamber (chamber inside item 11, fig. 1), or in a radial or axial direction (as shown in figs. 1, 2A) with respect to a general direction of flow (general flow direction from right or first end of item  to left or second end of item 11, fig. 1) of gas-entrained particulate material (gas from item 3-granulated coal or other materials in particulate form from item 1, Abstract) between said first and second ends (right end of item 11, fig. 1) (left end of item 11, fig. 1) of the drying chamber (chamber inside item 11, fig. 1).

Regarding claim 7, Foss-Smith shows wherein the first type of guide passage (passages between items 11 where items 5 flowing through, figs. 1, 2A) has an outlet which is continuous through 360 degrees (as shown in figs. 1, 2A).
Regarding claim 8, Foss-Smith shows wherein the dryer (fig. 1) comprises a second type of guide passage (14, fig. 1) (air slots or passages where items 6 flowing through, fig. 1) in fluid communication with said drying chamber (chamber inside item 11, fig. 1), wherein said second type of guide passage (14, fig. 1) (air slots or passages where items 6 flowing through, fig. 1) is configured for directing gas under pressure (entrainment air from item 3, figs. 1, 3, [0043]) (8, fig. 1)  in a tangential or rotational direction (rotational or tangential direction of entrainment air from item 3, figs. 1, 3) (tangential air jets 6, figs. 1, 2A, [0051]) with respect to a longitudinal axis of the drying chamber (chamber inside item 11, fig. 1), or in a tangential or rotational direction (rotational or tangential direction of entrainment air from item 3, figs. 1, 3) (tangential air jets 6, figs. 1, 2A, [0051]) with respect to a general direction of flow (general flow direction from right or first end of item 11 to left or second end of item 11, fig. 1) of gas-entrained particulate material (gas from item 3-granulated coal or other materials in particulate form from item 1, Abstract) between said first and second ends (right end of item 11, fig. 1) (left end of item 11, fig. 1) of the drying chamber (chamber inside item 11, fig. 1).

Regarding claim 9, Foss-Smith shows wherein the dryer (fig. 1) comprises a first type of guide passage (passages between items 11 where items 5 flowing through, figs. 1, 2A) in fluid communication with said drying chamber (chamber inside item 11, fig. 1), wherein said first type of guide passage (passages between items 11 where items 5 flowing through, figs. 1, 2A) is configured for directing gas under pressure (5, fig. 1, [0044]) in a radial direction (as shown in figs. 1, 2A) with respect to a longitudinal axis of the drying chamber (chamber inside item 11, fig. 1), or in a radial direction (as shown in figs. 1, 2A) with respect to a general direction of flow (general flow direction from right or first end of item  to left or second end of item 11, fig. 1) of gas-entrained particulate material (gas from item 3-granulated coal or other materials in particulate form from item 1, Abstract) between said first and second ends (right end of item 11, fig. 1) (left end of item 11, fig. 1) of the drying chamber (chamber inside item 11, fig. 1); and wherein the dryer (fig. 1) further comprises a second type of guide passage (14, fig. 1) (air slots or passages where items 6 flowing through, fig. 1) in fluid communication with said drying chamber (chamber inside item 11, fig. 1), wherein said second type of guide passage (14, fig. 1) (air slots or passages where items 6 flowing through, fig. 1) is configured for directing gas under pressure (entrainment air from item 3, figs. 1, 3, [0043]) (8, fig. 1) in a tangential or rotational direction (rotational or tangential direction of entrainment air from item 3, figs. 1, 3) (tangential air jets 6, figs. 1, 2A, [0051]) with respect to a longitudinal axis of the drying chamber (chamber inside item 11, fig. 1), or in a tangential or rotational direction (rotational or tangential direction of entrainment air from item 3, figs. 1, 3) (tangential air jets 6, figs. 1, 2A, [0051]) with respect to a general direction of flow (general flow direction from right or first end of item  to left or second end of item 11, fig. 1) of gas-entrained particulate material (gas from item 3-granulated coal or other materials in particulate form from item 1, Abstract) between said first and second ends (right end of item 11, fig. 1) (left end of item 11, fig. 1) of the drying chamber (chamber inside item 11, fig. 1); and wherein the dryer (fig. 1) is configured such that one or more of said second type of guide passage (14, fig. 1) (air slots or passages where items 6 flowing through, fig. 1) is arranged in series downstream of at least one of said first type of guide passage (passages between items 11 where items 5 flowing through, figs. 1, 2A).

Regarding claim 10, Foss-Smith shows wherein the apparatus (fig. 1) has multiple types of gas guide or guide passages (passages between items 11 where items 5 flowing through, figs. 1, 2A) (14, fig. 1) (air slots or passages where items 6 flowing through, fig. 1) for directing gas to interact with the flow of gas-entrained particulate material (gas from item 3-granulated coal or other materials in particulate form from item 1, Abstract) within the drying chamber (chamber inside item 11, fig. 1), wherein each type of gas guide or guide passage (passages between items 11 where items 5 flowing through, figs. 1, 2A) (14, fig. 1) (air slots or passages where items 6 flowing through, fig. 1) is configured for creating a specific type or direction of gas flow (radial air flow, [0042]; tangential air flow [0047], [0051]) into the flow path (general flow direction from right or first end of item  to left or second end of item 11, fig. 1) of particulate material (granulated coal or other materials in particulate form, Abstract) travelling along the drying chamber (chamber inside item 11, fig. 1).

Regarding claim 11, Foss-Smith shows wherein the drying chamber (chamber inside item 11, fig. 1) defines a longitudinal axis, wherein a first type of gas guide or guide passage (passages between items 11 where items 5 flowing through, figs. 1, 2A) is of a type configured to direct a blade or shaft of gas (5, figs. 1, 2A) into the drying chamber (chamber inside item 11, fig. 1) for the purpose of intersecting the flow of material travelling through the drying chamber (chamber inside item 11, fig. 1) and a second type of gas guide or guide passage (14, fig. 1) (air slots or passages where items 6 flowing through, fig. 1) is of a type configured to direct gas (entrainment air from item 3, figs. 1, 3, [0043]) (8, fig. 1) into the drying chamber (chamber inside item 11, fig. 1) in a direction (rotational or tangential direction of entrainment air from item 3, figs. 1, 3) (tangential air jets 6, figs. 1, 2A, [0051]) intended to travel about the longitudinal axis within the drying chamber (chamber inside item 11, fig. 1), in order to create a spinning effect , wherein the first type of gas guide (passages between items 11 where items 5 flowing through, figs. 1, 2A) is different to the second type of gas guide (14, fig. 1) (air slots or passages where items 6 flowing through, fig. 1).

Regarding claim 12, Foss-Smith shows wherein said first type of gas guide or guide passage (passages between items 11 where items 5 flowing through, figs. 1, 2A) and/or said second type of gas guide or guide passage is configured for directing a flow of gas (5, figs. 1, 2A) into the drying chamber (chamber inside item 11, fig. 1) in a plane perpendicular (as shown in fig. 1) to the direction of flow of material (general flow direction from right or first end of item  to left or second end of item 11, fig. 1) within the drying chamber (chamber inside item 11, fig. 1), or at an angle to the perpendicular.

Regarding claim 20, Foss-Smith shows a method of removing moisture from particulate material (granulated coal or other materials in particulate form, Abstract), the method comprising the steps of: 
providing an apparatus comprising a dryer (fig. 1) having a drying chamber (chamber inside item 11, fig. 1); 
directing a flow of gas-entrained particulate material (gas from item 3-granulated coal or other materials in particulate form from item 1, Abstract) between first and second ends (right end of item 11, fig. 1) (left end of item 11, fig. 1) of the drying chamber (chamber inside item 11, fig. 1); directing gas under pressure (5, fig. 1, [0044]) (entrainment air from item 3, figs. 1, 3, [0043]) (8, fig. 1) into the drying chamber (chamber inside item 11, fig. 1), for interacting with a flow of gas-entrained particulate material (gas from item 3-granulated coal or other materials in particulate form from item 1, Abstract) within the drying chamber (chamber inside item 11, fig. 1); 
wherein the dryer (fig. 1) comprises a body of modular construction (as shown in figs. 1, 2A), which defines a plurality of guide passages (passages between items 11 where items 5 flowing through, figs. 1, 2A) (14, fig. 1) (air slots or passages where items 6 flowing through, fig. 1) arranged for fluid communication between the drying chamber (chamber inside item 11, fig. 1) and a source (compressed air, [0044]) (entrainment air, [0043]) (air compressor 8a, [0037]) of gas under pressure (5, fig. 1, [0044]) (entrainment air from item 3, figs. 1, 3, [0043]) (8, fig. 1); and 
wherein the body of modular construction (as shown in figs. 1, 2A) comprises a plurality of discrete annular elements (items 11 at items 5, figs. 1, 2A) (side walls of item 14, figs. 1, 3), each (items 11 at items 5, figs. 1, 2A) (side walls of item 14, figs. 1, 3) having a body (body of item 11 at item 5, figs. 1, 2A) (body of side wall of item 14, figs. 1, 3) defining a central aperture (central aperture of item 11 at item 5 where item 10 disposes inside, figs. 1, 2A) (central apertures of side walls of item 14 where item 1 disposes inside, fig. 1), and wherein the annular elements (items 11 at items 5, figs. 1, 2A) (side walls of item 14, figs. 1, 3) are arranged with the central apertures (central aperture of item 11 at item 5 where item 10 disposes inside, figs. 1, 2A) (central apertures of side walls of item 14 where item 1 disposes inside, fig. 1) aligned.

Regarding claim 21, Foss-Smith shows wherein an array of said annular elements (items 11 at items 5, figs. 1, 2A) (side walls of item 14, figs. 1, 3) is reorganized, in order to suit a desired configuration of dryer (fig. 1) for processing a given type or level of surface moisture content of particulate material (granulated coal or other materials in particulate form, Abstract).
Regarding claim 23, Foss-Smith shows wherein the dryer (fig. 1) comprises a plurality of said first type of guide passage (passages between items 11 where items 5 flowing through, figs. 1, 2A), in an array along a length of the drying chamber (chamber inside item 11, fig. 1).

Regarding claim 24, Foss-Smith shows wherein the dryer (fig. 1) comprises a plurality of said second type of guide passage (14, fig. 1) (air slots or passages where items 6 flowing through, fig. 1), in an array along a length of the drying chamber (chamber inside item 11, fig. 1).

Allowable Subject Matter
Claims 4, 13 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15 and 16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 4, the prior art of record fails to disclose or suggest alone or in combination as claimed wherein the apparatus is configured for adjusting the spacing between the discrete elements.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although Foss-Smith (US 2014/0325867) discloses “The apparatus of claim 3”.  However, Foss-Smith does not disclose the limitations of “wherein the apparatus is configured for adjusting the spacing between the discrete elements.”
Therefore, allowance of claim 4 is indicated because the prior art of record does not show or fairly suggest wherein the apparatus is configured for adjusting the spacing between the discrete elements in combination with the structural elements and/or method steps recited in at least claim 4.

As to claim 13, the prior art of record fails to disclose or suggest alone or in combination as claimed wherein the drying chamber has a first end and an second end, and the apparatus is configured to create a helical flow of particulate material passing along the drying chamber between said first end and said second end in a first rotational direction; and further wherein the drying chamber includes one or more gas guides or guide passages for directing gas under pressure into the drying chamber from the body of modular construction, for interacting with a flow of gas-entrained particulate material within the drying chamber, wherein said one or more gas guides or guide passages is configured to direct gas in a generally tangential or rotational manner, in a second rotational direction which is counter to said first rotational direction, in order to create a reverse spin effect within the flow of gas-entrained particulate material.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although Foss-Smith (US 2014/0325867) discloses “wherein the drying chamber has a first end and an second end, and the apparatus is configured to create a helical flow of particulate material passing along the drying chamber between said first end and said second end in a first rotational direction; and further wherein the drying chamber includes one or more gas guides or guide passages for directing gas under pressure into the drying chamber from the body of modular construction, for interacting with a flow of gas-entrained particulate material within the drying chamber, wherein said one or more gas guides or guide passages is configured to direct gas in a generally tangential or rotational manner, ….”.  However, Foss-Smith does not disclose the limitations of “... in a second rotational direction which is counter to said first rotational direction, in order to create a reverse spin effect within the flow of gas-entrained particulate material.”
Therefore, allowance of claim 13 is indicated because the prior art of record does not show or fairly suggest ... in a second rotational direction which is counter to said first rotational direction, in order to create a reverse spin effect within the flow of gas-entrained particulate material in combination with the structural elements and/or method steps recited in at least claim 13.

As to claim 15, the prior art of record fails to disclose or suggest alone or in combination as claimed a 
method of removing moisture from particulate material, comprising the steps of: 
providing a drying chamber having first and second ends; 
directing a flow of gas-entrained particulate material between said first and second ends of the drying chamber; directing gas under pressure into the drying chamber, in order to interact with the flow of gas-entrained particulate material within the drying chamber; 
wherein the flow of gas-entrained particulate material is directed to follow a helical flow path in a first rotational sense from said first end of the drying chamber to the second end of the drying chamber; and wherein gas under pressure is directed into the drying chamber at a first location between said first and second ends of the drying chamber, in a rotational or tangential manner with respect to the direction of travel of the particulate material between said first and second ends, but in a second rotational sense which is counter to said first rotational sense, in order to shock the flow of particulate material moving between the first and second ends of the drying chamber.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although Foss-Smith (US 2014/0325867) discloses “A method of removing moisture from particulate material, comprising the steps of: providing a drying chamber having first and second ends; directing a flow of gas-entrained particulate material between said first and second ends of the drying chamber; directing gas under pressure into the drying chamber, in order to interact with the flow of gas-entrained particulate material within the drying chamber; wherein the flow of gas-entrained particulate material is directed to follow a helical flow path in a first rotational sense from said first end of the drying chamber to the second end of the drying chamber; and wherein gas under pressure is directed into the drying chamber at a first location between said first and second ends of the drying chamber, in a rotational or tangential manner with respect to the direction of travel of the particulate material between said first and second ends, …”.  However, Foss-Smith does not disclose the limitations of “..., but in a second rotational sense which is counter to said first rotational sense, in order to shock the flow of particulate material moving between the first and second ends of the drying chamber.”
Therefore, allowance of claims 15-16 is indicated because the prior art of record does not show or fairly suggest ..., but in a second rotational sense which is counter to said first rotational sense, in order to shock the flow of particulate material moving between the first and second ends of the drying chamber in combination with the structural elements and/or method steps recited in at least claims 15-16.
As to claim 22, the prior art of record fails to disclose or suggest alone or in combination as claimed wherein the flow of gas-entrained particulate material is directed to follow a helical flow path in a first rotational sense from said first end of the drying chamber to the second end of the drying chamber; and wherein gas under pressure is directed into the drying chamber at a first location between said first and second ends of the drying chamber, in a rotational or tangential manner with respect to the direction of travel of the particulate material between said first and second ends, but in a second rotational sense which is counter to said first rotational sense, in order to shock the flow of particulate material moving between the first and second ends of the drying chamber.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although Foss-Smith (US 2014/0325867) discloses “wherein the flow of gas-entrained particulate material is directed to follow a helical flow path in a first rotational sense from said first end of the drying chamber to the second end of the drying chamber; and wherein gas under pressure is directed into the drying chamber at a first location between said first and second ends of the drying chamber, in a rotational or tangential manner with respect to the direction of travel of the particulate material between said first and second ends, ….”.  However, Foss-Smith does not disclose the limitations of “..., but in a second rotational sense which is counter to said first rotational sense, in order to shock the flow of particulate material moving between the first and second ends of the drying chamber.”
Therefore, allowance of claim 22 is indicated because the prior art of record does not show or fairly suggest ..., but in a second rotational sense which is counter to said first rotational sense, in order to shock the flow of particulate material moving between the first and second ends of the drying chamber in combination with the structural elements and/or method steps recited in at least claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO D NGUYEN whose telephone number is (571)270-5141. The examiner can normally be reached Monday-Friday, 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 5712705614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO D NGUYEN/Patent Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762